Citation Nr: 0800486	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2002 rating determination by the above Regional Office 
(RO).  The veteran testified at a hearing held at the Phoenix 
RO in August 2006, before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that his service-connected left ear 
hearing loss is more disabling than reflected in the current 
noncompensable evaluation.

During a Travel Board hearing in August 2006, the veteran 
testified that his hearing impairment has a dramatic effect 
on his profession as a public speaker.  He testified that 
during workshops he must continually have questions repeated.  
He also testified that it was nearly impossible to field 
questions with larger audiences and during those occasions he 
requires an interpreter.  He testified that this is both 
embarrassing and takes away from the quality of his work.  He 
contends the hearing loss has a direct effect on his income, 
but could not give specific examples in terms of 
cancellations in speaking engagements.  He did, however note 
a decrease in renewable speaking engagements and the 
occasional complaint from seminar attendees.  

Given the veteran's testimony, the Board finds that the RO 
must specifically determine whether the criteria for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met and thus whether this matter warrants referral to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service.

In addition, review of the record reveals that the veteran 
last underwent a VA audiology examination in November 2003.  
To ensure that the record reflects the current severity of 
the veteran's condition, the Board finds that a more 
contemporaneous examination is needed to properly evaluate 
the service-connected disability under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2003.  See generally, Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  He should be asked to 
furnish documentation verifying that he 
experiences marked interference with 
employment.  The veteran should provide 
information as to the impact of his 
service connected left ear hearing loss 
on his earning capacity.  He should be 
asked to provide supporting statements 
from relevant parties, such as current or 
former clients, seminar attendees, 
employees and treatment providers.  He 
should submit any documentation of work 
accommodations made, to include the use 
an interpreter, due to his service-
connected hearing loss.

2.  The veteran should also be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his service-
connected left ear hearing loss, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

3.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the current severity of his 
service-connected left ear hearing loss.  
The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

a.  The audiologist should provide 
numeric interpretation of any 
hearing tests/audiograms conducted.  
The audiologist should also set 
forth numeric values for each of the 
pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz; and then 
provide the average pure tone 
threshold for these four 
frequencies.  The reported numeric 
values and speech recognition scores 
(Maryland CNC test) must be in 
conformity with the requirements of 
38 C.F.R. § 4.85.

b.  The examiner should then provide 
an opinion as to the effect the 
veteran's hearing loss has on his 
ability to work.  In doing so, the 
examiner should opine to what 
extent, if any, the veteran's 
hearing loss causes functional or 
occupational impairment.  All 
opinions and conclusions expressed 
by the examiner must be supported by 
a complete rationale.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

5.  If the benefit sought on appeal 
remains denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


